967 F.2d 587
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eric K. KANAKAOLE;  Edward K. Kaiwi, Plaintiffs-Appellants,v.UNITED STATES GOVERNMENT;  John Waihee, Governor, State ofHawaii et al., Defendants-Appellees
No. 90-16686.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 8, 1992.Decided June 1, 1992.

Before CYNTHIA HOLCOMB HALL, BRUNETTI and LEAVY, Circuit Judges:


1
ORDER*


2
Because final judgment in favor of the United States and the Governor of Hawaii, John Waihee, was entered on July 6, 1990, Appellants' notice of appeal filed on November 1, 1990, is untimely.   See Fed.R.App.P. 4(a)(1) (sixty day period for filing notice of appeal in civil action in which United States is party).   Although the Appellants filed, on October 19, 1990, a motion to allow a late filing of notice of appeal, the district court had no jurisdiction to grant that motion.   See Fed.R.App.P. 4(a)(5) (motion must be filed not later than thirty days after the expiration of the sixty days).   Accordingly, this court lacks jurisdiction over this appeal, and the appeal is


3
DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3